                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

   REGINALD BERNARD WILSON,                        )
                                                   )        Case No. 3:16-cv-661
            Plaintiff,                             )
                                                   )        Judge Travis R. McDonough
   v.                                              )
                                                   )        Magistrate Judge H. Bruce Guyton
   TYLER WIGGINS, et al.,                          )
                                                   )
            Defendants.                            )


                                       SCHEDULING ORDER


           This matter is before the Court for case-management purposes. The stay in this matter is

  LIFTED and the schedule shall be as follows:

        1. Disclosure and Discovery:

              (a) Expert Testimony: Disclosure of any expert testimony any party seeks to use to
                  meet its burden of proof shall be made on or before January 3, 2022 in
                  accordance with Rules 26(a)(2)(B) and 26(a)(2)(C) of the Federal Rules of Civil
                  Procedure. Disclosure of rebuttal expert testimony shall be made by the parties
                  on or before January 31, 2022. Rebuttal expert testimony challenges the
                  opinions or methods of a previously disclosed expert and is no broader in scope.

              (b) Final Witness List: On or before February 14, 2022, the parties shall provide to
                  all other parties a final witness list in accordance with Rule 26(a)(3)(A)(i).
                  Within five days after service of this final witness list, the list may be
                  supplemented. After that time the list may be supplemented with leave of the
                  court and for good cause.

              (c) All Discovery: All discovery, including the taking of depositions “for evidence,”
                  depositions of experts, and requests for admissions, shall be completed by March
                  1, 2022.

              (d) Pretrial Disclosures: On or before June 13, 2022, the parties shall make the
                  pretrial disclosures specified in Rule 26(a)(3)(A)(ii) and (iii). All deposition
                  testimony to be offered into evidence must be disclosed to all other parties on or
                  before this date.




Case 3:16-cv-00661-TRM-HBG Document 43 Filed 06/30/21 Page 1 of 3 PageID #: 141
    2. Other Scheduling Matters:

           (a) Amendment of Pleadings: If any party wishes to amend the pleadings, such
               motion should be filed on or before January 3, 2022.

           (b) Dispositive Motions: All dispositive motions under Rule 12 and all motions for
               summary judgment pursuant to Rule 56 shall be filed as soon as possible, but no
               later than April 11, 2022. The failure to timely file such motions will be grounds
               to summarily deny them. The parties must comply with § 5.H. of the Court’s
               preferences concerning joint appendices relating to motions for summary
               judgment.

           (c) Daubert Motions: All motions to exclude expert testimony pursuant to Federal
               Rule of Evidence 702 should be filed as soon as possible but no later than April
               11, 2022.

           (d) Motions in Limine: Any motions in limine must be filed no later than June 20,
               2022. Consistent with Local Rule 7.1, the parties are limited to one motion in
               limine that identifies all evidence sought to be excluded and one supporting brief
               not to exceed twenty-five pages. Separately filed motions in limine will be
               summarily denied. Evidence sought to be excluded should be attached as an
               exhibit to the motion in limine to the extent practicable. Additionally, the Court
               will not entertain a motion to exclude expert testimony styled as a motion in
               limine. Any motions to exclude expert testimony pursuant to Federal Rule of
               Evidence 702 must be filed on or before the Daubert motion deadline set forth in
               § 5(c).

           (e) Special Requests to Instruct for Jury Trial: The parties shall confer and submit a
               joint proposal for jury instructions on or before July 5, 2022. Before submitting
               the joint proposal to the Court, the parties must attempt to resolve any
               disagreements. To the extent there are disagreements as to specific instructions
               that cannot be resolved, the parties should provide competing instructions in their
               joint proposal. All jury instructions in the joint proposal, including agreed
               instructions and competing instructions, shall be supported by citations of
               authority pursuant to Local Rule 7.4. A copy of the proposed jury instructions
               should be sent to mcdonough_chambers@tned.uscourts.gov.

    3. Final Pretrial Conference: A final pretrial conference will be held in Courtroom 3 on
       July 11, 2022, at 3:00 p.m. at the U. S. Courthouse, 900 Georgia Avenue, Chattanooga,
       Tennessee. The parties shall prepare and submit a final pretrial order to the Court on or
       before the date of the final pretrial conference. A sample copy of the final pretrial order
       is located on the district court’s web page at http://www.tned.uscourts.gov. The parties
       shall file trial briefs on anticipated evidentiary and legal issues at least three business
       days before the Final Pretrial Conference. Prior to the final pretrial conference, the
       parties shall file an exhibit list and provide the Court with exhibits pre-marked for
       identification purposes. The parties shall be prepared to discuss the admissibility of such


                                     2
Case 3:16-cv-00661-TRM-HBG Document 43 Filed 06/30/21 Page 2 of 3 PageID #: 142
         exhibits at the final pretrial conference.

      4. Trial: The trial of this case will be held in Chattanooga before the United States District
         Judge and a jury beginning on July 25, 2022, at 9:00 a.m. If this case is not heard
         immediately, it will be held in line until the following day or anytime during the week of
         the scheduled trial date. SHOULD THE SCHEDULED TRIAL DATE CHANGE
         FOR ANY REASON, THE OTHER DATES CONTAINED IN THIS ORDER
         SHALL REMAIN AS SCHEDULED. SHOULD THE PARTIES DESIRE A
         CHANGE IN ANY OF THE OTHER DATES, THEY SHOULD NOTIFY THE
         COURT AND SEEK AN ORDER CHANGING THOSE DATES.1

         SO ORDERED.

                                                 /s/ Travis R. McDonough
                                                 TRAVIS R. MCDONOUGH
                                                 UNITED STATES DISTRICT JUDGE




  1
   The demands of the Court’s docket dictate that all trials, including all pretrial hearings, in civil
  cases be conducted in Chattanooga, Tennessee. The Court will, however, entertain motions to
  conduct trial in another division of this Court upon a showing of good cause by the parties. Any
  such motions must be filed after the dispositive motions deadline but no later than four
  weeks before the final pretrial conference, and the grant or denial of the same rests in the
  Court’s discretion.


                                     3
Case 3:16-cv-00661-TRM-HBG Document 43 Filed 06/30/21 Page 3 of 3 PageID #: 143
